Title: Thomas Jefferson to Martha Jefferson Randolph, 10 November 1816
From: Jefferson, Thomas
To: Randolph, Martha Jefferson,Jefferson, Martha (Martha Jefferson Randolph)


          
            
              Poplar Forest Nov. 10. 16.
            
            We are all well here, my dear Martha, and thinking of our return home which will be about the 30th or perhaps a day or two sooner.
            it is necessary therefore that the boys, Johnny & Randall shoul with the mules should set off from Monticello on the 19th or 20th to take the cart and baggage. I must pray you to desire mr Bacon to let them have a good mule and geer in addition to Tilman and his. tell Wormley also to send some Calycanthus plants well done up in moss and straw, and about a bushel of Orchard grass seed out of the large box in the Green house. would it be possible for you so to
			 make up some of the hardy bulbous roots of flowers as to come safely on the mule? daffodils, jonquils, Narcissuses, flags & lillies of different kinds, refuse hyacinths Etc. with some of the small bulbs of the hanging onion. I think if wrapped & sewed up tight in two balls, one to come in each end of a wallet with nothing else in it to bruise them, they would come safe. present me affectionately to mr Randolph, kiss all the young ones for me & be assured of my most tender affection.
            Th: Jefferson
          
          
            P.S. Ellen writes to you more fully & I write to Jefferson.
            the boys must come to Gibson’s the 1st night, Hunter’s the 2d & here the 3d
          
        